Citation Nr: 0631284	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's hearing loss is no worse than level IX for the 
right ear and no worse then level II for the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 
4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service connected bilateral hearing loss has 
been evaluated as 10 percent disabling since 1972; that 
rating is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2006).  The veteran applied for an 
increased rating for bilateral hearing loss disability in 
January 2004 and the RO denied a rating higher than 10 
percent in April 2004.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

VA treatment records dated in December 2003 show pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
90
90
95
95
LEFT
60
70
80
80

Speech discrimination was not reported.  Examinations for 
rating purposes must include the Maryland CNC test.  
38 C.F.R. § 4.85(a) (2006).  As speech discrimination testing 
was not included, this examination is inadequate for rating 
purposes.  Accordingly, it cannot be used to rate the 
veteran.

On VA examination in March 2004, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
90
90
95
93
LEFT
45
55
65
75
60

Speech audiometry revealed speech discrimination ability of 
68 percent in the right ear and of 94 percent in the left 
ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman 
numeral VII for the right ear and Roman numeral II for the 
left ear.  These numeric designations yield a 10 percent 
evaluation using 38 C.F.R. § 4.85, Table VII.

Patterns of exceptional hearing loss are covered in 38 C.F.R. 
§ 4.86.  Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
Section 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The March 2004 audiometric test results meet the requirements 
of 38 C.F.R. § 4.86(a) for the right ear, but not the left 
ear.  The requirements of 38 C.F.R. § 4.86(b) are not met for 
either ear.  Applying 38 C.F.R. § 4.86(a) to the right ear 
gives it a Level IX designation under Table VIa.  A Level IX 
with a Level II still results in only a 10 percent rating 
under Table VII.  

On private evaluation in April 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
90
80
100
100
LEFT
40
45
70
75

Speech audiometry revealed speech discrimination ability of 
40 percent in the right ear and of 96 percent in the left 
ear.  However, the W22 word list was used, instead of the 
Maryland CNC test.  Thus, the report is inadequate for rating 
purposes.  38 C.F.R. § 4.85(a) and cannot be used to rate the 
veteran.  

It is possible, when there is an unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization, to be 
awarded an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  
However, this is not claimed or shown, and so referral for 
extraschedular consideration is not warranted.

The representative argues in August 2006 that "residual 
symptoms associated with service connected hearing loss 
disability support the assignment of an evaluation greater 
than the 10 percent currently assigned."  It would not be 
appropriate, however, to consider other symptoms in 
determining the rating to be assigned under Diagnostic Code 
6100, which rates only on hearing loss.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

The representative also argues that the VA examination did 
not address the effect of the veteran's hearing loss on his 
ability to function under the ordinary conditions of life, 
and the effect of his disability upon his ability to engage 
in gainful employment.  In particular, the representative 
argues that testing in the field under real life conditions 
rather than in an audiology booth should be used to evaluate 
the degree of disability the veteran has from hearing loss, 
citing to Handbook of Standard Procedures and Best Practices 
for Audiology Compensation and Pension Examinations (2004), 
Section D, Part 1, which requires testing in a sound-
controlled room, and to 38 C.F.R. § 4.10.  

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  The test 
procedures required to measure hearing loss disability are 
set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in 
evaluating hearing loss disability.  Thus, the examination 
that met the requirements of 38 C.F.R. § 4.85 and the 
assignment of the disability evaluation through the 
mechanical application of the rating schedule, as recognized 
by the Court in Lendemann, would meet the statutory and 
regulatory requirements that the rating be based, as far as 
practicable, upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.   

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a January 2004 
letter, the RO provided the requisite notification.  Adequate 
notice preceded the adjudication.  Moreover, the claimant was 
given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, in the May 2004 statement of the case, 
concurrent with the de novo review of the claim by the 
Decision Review Officer.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and gave the veteran an examination which is adequate 
for rating purposes.  The representative asserts that the 
March 2004 VA examination report is inadequate for rating 
purposes.  The Board disagrees, however, as the examination 
meets the requirements of 38 C.F.R. § 4.85.  While the 
representative has also indicated that the 2004 examination 
is "old" and has cited caselaw, no basis for another 
examination is demonstrated.  Rather, even if the April 2005 
test results were replicated by testing that met the 
requirements of 38 C.F.R. § 4.85, a higher rating would not 
be supported.  As shown by 38 C.F.R. § 4.85, Table VII, the 
hearing in the veteran's better ear - the left ear - would 
have to be worse than level II to make a higher rating 
possible, and this has not been suggested by the later test 
results of record.  The Board concludes that VA has satisfied 
its duty to assist the claimant.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for bilateral hearing loss disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


